Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment and Reasons for Allowance

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with John Lyon on 12/31/2020 and confirmed on 1/11/2021.
3.	The application has been further amended as follows:
	Claims 1-5 and 16 have been amended as follows:
P1.	A system, comprising:
a client device comprising a processor and a memory; and
an application comprising machine readable instructions stored in the memory that, when executed by the processor, cause the processor to at least:
render at a first resolution a network page in a view port on a display of the client device, the network page defining a first view port resolution range that includes the first resolution, a second view port resolution range,a third view port resolution range, a first transition threshold comprising a discrete point defined between the first view port resolution range and the second view port resolution range, and a second transition threshold comprising a second discrete point defined between the second view port resolution range and the third view port resolution range;
 by a user of the client device, of the network page from the first resolution to a second resolution that falls within the first view port resolution range;
in response to a second resizing, by a user of the client device, of the view port through the transition threshold to a third resolution that falls within the second view port resolution range but not within a third view port resolution, sending a request to a server for a first set of content items;
download the first set of content items from the server; [[and]] 
render the first set of content items as a portion of the network page, wherein at least one of the content items in the first set of content items encapsulates or provides further information relating to a previously rendered content item;
in response to a third resizing, by a user of the client device, of the view port through the second transition threshold to a fourth resolution that falls within the third view port resolution range, sending a request to a server for a second set of content items and:
[receive] download the second set of content items from the server; and 
render the second set of content items as a portion of the network page, wherein at least one of the content items in the second set of content items encapsulates or provides further information relating to a previously rendered content item.

2.	The system of claim 1, wherein the machine readable instructions that cause the client device to render the second set of content items as a portion of the network page further cause the client device to at least replace a current content item incorporated in the network page from the first set of content items with at least one content item in the second set the content items.



4.	The system of claim 1, wherein the machine readable instructions that cause the client device to alter the current layout of the network page in response to the first resizing of the network page from the first resolution to the second resolution that falls within the first view port resolution range further cause the client device to at least change a size of an image appearing in the network page.M
5. A method, comprising:
rendering, by a client device, a network page in a view port on a display of the client device at a first resolution that falls within a first view port resolution range, a third view port resolution range, the network page defining the first view port resolution range, a second view port resolution range, first transition threshold comprising a discrete point defined between the first view port resolution range and the second view port resolution range, and a second transition threshold comprising a second discrete point defined between the second view port resolution range and the third view port resolution range;
	implementing, on the client device, a first change in the rendering of the network page in response to a first resizing of the view port to a second resolution that falls within the first view port resolution range; and
	implementing, on the client device, a second change in the rendering of the network page in response to a second resizing of the view port by a user of the client device to a third resolution that falls within the second view port resolution range but not within a third view port resolution port resolution, sending a request to a server for a first set of content items and
downloading the first set of content items from the server; and 
rendering the first set of content items as a portion of the network page, wherein at least one of the content items in the first set of content items encapsulates or provides further information relating to a previously rendered content item;
in response to a third resizing, by a user of the client device, of the view port through the second transition threshold to a fourth resolution that falls within the third view port resolution range, sending a request to a server for a second set of content items and:
downloading the second set of content items from the server; and 
rendering the second set of content items as a portion of the network page, wherein at least one of the content items in the second set of content items encapsulates or provides further information relating to a previously rendered content item.

16. A system, comprising:
a client device comprising a processor and a memory; and an application comprising machine readable instructions stored in the memory that, when executed by the processor, cause the processor to at least:
render at a first resolution a network page in a view port on a display of the client device, the network page defining a first view port resolution range that includes the first resolution, a second view port resolution range, a third view port resolution range, first a transition threshold comprising a discrete point defined between the first view port resolution range and the second view port resolution range, and a second transition threshold comprising a second discrete point defined between the second view port resolution range and the third view port resolution range;
implement a first change in the network page in a rendering of the network page in response to a first resizing of the network page from the first resolution to a second resolution that falls within the first view port resolution range; and
implement a second change, by a user of the client device in the rendering of the network page in response to a second resizing of the view port through a transition threshold to a third resolution that falls within the second view port resolution range but not within a third view port resolution port resolution, sending a request to a server for a first set of content items and
downloading the first set of content items from the server; and 
rendering the first set of content items as a portion of the network page, wherein at least one of the content items in the first set of content items encapsulates or provides further information relating to a previously rendered content item;
in response to a third resizing, by a user of the client device, of the view port through the second transition threshold to a fourth resolution that falls within the third view port resolution range, sending a request to a server for a second set of content items and:
downloading the second set of content items from the server; and rendering the second set of content items as a portion of the network page, wherein at least one of the content items in the second set of content items encapsulates or provides further information relating to a previously rendered content item.

4. The following is an examiner’s statement of reasons for allowance:
	The prior art made of record fails to anticipate or make obvious the claimed invention. Specifically, the prior art fails to teach, in combination with the remaining elements:
a third view port resolution range, a first transition threshold comprising a discrete point defined between the first view port resolution range and the second view port resolution range, and a second transition threshold comprising a second discrete point defined between the second view port resolution range and the third view port resolution range and in response to a second resizing of the view port through a transition threshold to a third resolution that falls within the second view port resolution range but not within a third view port resolution port resolution, sending a request to a server for a first set of content items and downloading the first set of content items from the server; and rendering the first set of content items as a portion of the network page, wherein at least one of the content items in the first set of content items encapsulates or provides further information relating to a previously rendered content item; in response to a third resizing, by a user of the client device, of the view port through the second transition threshold to a fourth resolution that falls within the third view port resolution range, sending a request to a server for a second set of content items and: downloading the second set of content items from the server; and  rendering the second set of content items as a portion of the network page, wherein at least one of the content items in the second set of content items encapsulates or provides further information relating to a previously rendered content item.
	These combined features as recited in amended independent claims 1 (apparatus), 5 (method) and 16 (apparatus), are not set forth in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you wouldlike assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.		
	
/Le Nguyen/				/STEVEN P SAX/ Patent Examiner			Primary Examiner, Art Unit 2174